UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22164 Congressional Effect Family of Funds (Exact name of registrant as specified in charter) 420 Lexington Avenue,Suite 601 New York, NY10170 (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:888.553.4233 Date of fiscal year end:12/31/2012 Date of reporting period: 03/31/2012 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - (57.80%) SPDR S&P rust (Cost - $7,352,551) $ Par Value U.S. GOVERNMENT OBLIGATIONS - (13.00%) U.S. Treasury Bill, 0.13%, 10/18/2012 (a) $ U.S. Treasury Bill, 0.07%, 06/28/2012 (a) U.S. Treasury Bill, 0.01%, 04/19/2012 (a) U.S. Treasury Bill, 0.12%, 08/30/2012 (a) TOTAL U.S. GOVERNMENT OBLIGATIONS - (Cost - $1,900,343) Shares SHORT-TERM INVESTMENTS - (28.50%) Fifth Third Institutional Government Money Market Fund, 0.01%(b) Cash Account Trust Money Market Portfolio, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS - (Cost - $4,163,355) TOTAL INVESTMENTS (Cost - $13,416,249) - 99.30% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 0.70% NET ASSETS - 100.00% $ Underlying Face FUTURES CONTRACTS Contracts Amount at Value Unrealized Gain Contracts Purchased S&P 500 E-Mini Futures, Expires 06/15/2012 $ $ ) (a) Effective yield at March 31, 2012. (b) Rate shown represents the rate at March 31, 2012, is subject to change and resets daily. The accompanying notes are an integral part of this schedule of investments. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND NOTES TO SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) SECURITY VALUATIONS The valuation of portfolio securities is determined in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund's total assets, portfolio securities are generally calculated at market value by quotations from the primary market in which they are traded. Instruments with maturities of 60 days or less are valued at amortized cost which approximates market value.The Fund normally uses pricing services to obtain market quotations. Securities for which market quotations are received from pricing services are typically classified within Level 1 or 2 of the fair value hierarchy described below; however, they may be designated as Level 3 if the pricing service values a security through an internal model with significant unobservable inputs.The Fund values the securities of other investment companies in which it invests at the net asset value of such investment company.The prospectuses for these investment companies explain the circumstances under which such registered investment companies will use fair value pricing and the effects of using fair value pricing. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund's normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.At March 31, 2012, no securities were fair valued. In accordance with the authoritative guidance on fair value measurements and disclosure under accounting principles generally accepted in the United States of America (“GAAP”), ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Fund’s investments, used to value the Fund’s net assets as of March 31, 2012: Security Classification(1) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Investments: Exchange Traded Fund $ $
